Elizabeth W. Danielson, Judge. The appellant, Robert Standridge, was convicted by a jury of manufacturing marijuana, sentenced to eight years in the Arkansas Department of Correction, and fined $20,000. He contends that the trial court erred in allowing certain evidence to be admitted at trial and that there was insufficient evidence to support his conviction. We affirm. On August 23, 1989, the Logan County Sheriffs Department conducted an aerial search as part of their drug eradication program and located a marijuana patch consisting of 93 marijuana plants eight to ten feet in height. The marijuana patch was located in a remote area of extremely heavy undergrowth along the Arkansas River, a quarter to a half mile west of the six mile recreation area northeast of Paris in the National Forest. To reach the marijuana, the officers had to follow a path beneath the brush, sometimes crawling on their hands and knees. When the officers reached the area that had been cleared out for the marijuana, they saw a small tent located in the underbrush about six feet from the marijuana. Inside the tent they found a sleeping bag, an open package of three plastic drinking cups, two metal cups, and a paperback book. An ice chest was also found filled with fresh ice, beer, soft drinks, and lunch meat. An officer testified that whoever had been in the camp site had been there shortly before the officers arrived. A fingerprint expert with the state crime lab compared a thumb print on one of the cups with the fingerprints of four individuals, one of whom was Standridge. The expert identified Standridge’s thumb print on the cup and concluded that the thumbprint could not have belonged to anyone else. Standridge first contends that the trial court erred by not granting his motion for directed verdict due to insufficient evidence. A motion for a directed verdict is a challenge to the sufficiency of the evidence and, on appellate review, we determine whether the verdict is supported by substantial evidence. Prince v. State, 304 Ark. 692, 805 S.W.2d 46 (1991). Whether direct or circumstantial, substantial evidence must be of sufficient force that it compels a conclusion with reasonable and material certainty. Id. It must force or induce the mind to pass beyond mere suspicion or conjecture. Smith v. State, 34 Ark. App. 150, 806 S.W.2d 391 (1991). In deciding whether there is substantial evidence to support the verdict, the evidence is reviewed in the light most favorable to the appellee. Prince, 304 Ark. 692.  The Arkansas Supreme Court has held that fingerprints can constitute evidence that is sufficient to sustain a conviction. Howard v. State, 286 Ark. 479, 695 S.W.2d 375 (1985); Ebsen v. State, 249 Ark. 477, 459 S.W.2d 548 (1970). In the case at bar, Standridge’s fingerprint was found on a cup inside the tent located just a few feet away from a well-tended marijuana patch. The trial court found that since the marijuana was discovered in a very remote area that was extremely difficult to reach, it was reasonable to conclude that anyone who had been there was there for the specific purpose of growing marijuana. In ruling that there was enough evidence to link Standridge to the offense, the trial court stated that anyone appearing at the tent would have to know there was a patch of marijuana growing just a few feet from it, and it is unlikely a visit to the crime scene would be accidental, fortuitous, or coincidental. We find there is sufficient evidence to affirm the jury verdict. Standridge next contends that it was error for the court to deny his motion to suppress. He alleges that the search of the tent and seizure of the cup from within violated his Fourth Amendment rights because the search was conducted without a warrant and none of the exceptions to the search warrant requirements are applicable in this case. Standridge did not make any claim of ownership or possession of the tent. Therefore, he failed to establish why he should have an expectation of privacy in the search of the tent. He had no standing to challenge the search as unconstitutional. Fernandez v. State, 303 Ark. 230, 795 S.W.2d 52 (1990).  The tent was located on federal land in a very remote, isolated area that was not designated for public camping or recreational use. A trespasser on federal land who is subject to immediate ejectment has no standing to invoke the exclusionary rule of the Fourth Amendment for the suppression of incriminating evidence. See U.S. v. Ruckman, 806 F.2d 1471 (10th Cir. 1986). A trespasser who is wrongfully on the premises has no expectation of privacy that would justify a claim of a violation of Fourth Amendment rights. Id. Given the facts of this case, Standridge did not have a reasonable expectation of privacy in the tent or the items seized, and accordingly cannot claim Fourth Amendment protection. See Izzard v. State, 10 Ark. App. 265, 663 S.W.2d 192 (1984).  Our standard of review on appeal of a trial court ruling on a motion to suppress is that this court will make an independent determination based on the totality of the circumstances as to whether evidence obtained by means of a warrantless search should be suppressed, and the trial court’s finding will not be set aside unless it is clearly erroneous. States. Villines, 304 Ark. 128, 801 S.W.2d 29 (1990). Additionally, the trial judge has discretion in deciding evidentiary issues and his decision will not be reversed on appeal unless he has abused his discretion. Booth v. State, 26 Ark. App. 115, 761 S.W.2d 607 (1989). From the facts stated and the cases listed above, we find no error in the trial court’s denial of Standridge’s motion to suppress. Affirmed. Cooper, Jennings, and Mayfield, JJ., dissent.